Exhibit 10.ii.c.

LOGO [g62178ex10_iicpg001.jpg]

North America

HR Shared Services

Work Order

With

The Mosaic Company

Effective Date: June 1, 2009



--------------------------------------------------------------------------------

SIGNATURE PAGE

Master Services Agreement

This agreement falls under the governance of the Master Services Agreement which
provides a detailed description of the service relationship.

Statement of Intent

This work order is intended to supplement the Master Service Agreement by more
clearly defining the services and support coverage offered by Cargill’s HR
Shared Services to Mosaic, Inc.

Timeframe

This agreement remains valid until a superseding agreement is created or service
is discontinued. The agreement will be reviewed annually. Either party must
provide 12 months notice for the discontinuation of PeopleSoft related HRIS and
Payroll services. For the discontinuation of all other services a 90-day notice
is sufficient. Either approver may contact the other approver to request a
review of the document.

Approvers:

 

Cargill HR Shared Services:       

 

    

 

 

Rachel Roen

    

Date

 

Vice President

      

NA Human Resources

       The Mosaic Company:       

 

    

 

 

Cindy Redding

    

Date

 

Vice President

      

Human Resources

      



--------------------------------------------------------------------------------

INTRODUCTION

 

Client:   Mosaic Period covered:   June 1, 2009 to May 31, 2010

This Work Order (WO) outlines services that HR Shared Services (HR SS) will
provide to The Mosaic Company, including the expectations of both HR SS and
Mosaic. It also includes an estimate of charges for the indicated period and
recaps the charge-out rates.

Service provider commitments: Listed in the attached appendices are the Cargill
HR SS service commitments to Mosaic. Failure by Cargill HR Shared Services to
meet these commitments should be elevated to the NA HR Shared Services Manager
to ensure corrective action is taken.

Client expectations: Also listed in the appendices are Cargill’s expectations of
Mosaic that will enable Cargill HR Shared Services to meet their stated
commitments. Failure by Mosaic to meet these expectations could result in an
inability by Cargill HR Shared Services to meet commitments.

Charging Method: Charging will vary by department. But, in general, charges are
calculated basis actual usage and per transaction prices. Mosaic will be
provided with a monthly invoice detailing all charges. Mosaic will provide the
Shared Services HR Finance department with a list of individuals who should
receive the billing information. See Exhibit A for Projected Costs.

Charges are classified into three categories:

 

  •  

Transaction Based Services

Services resulting in specific transactions processed. Examples include
paychecks produced, PeopleSoft transactions completed, and an HRIT allocation
based on headcount.

Costs are allocated to each chargeable transaction type within each function. A
per transaction rate is calculated, and a charge amount is calculated for each
Mosaic business unit based on actual volumes. Some of the transaction-based
charges have a decreasing rate as volumes increase to reflect economies of
scale.

 

 

Page 1



--------------------------------------------------------------------------------

  •  

Common Services

Services not specifically identifiable to individual business units but provide
benefit to all. Examples include HR Direct On-line and Dial and HR Finance
services.

Costs are included in the SSC department budgets based on work driven by each
department. For example most HR Direct calls are generated related to payroll or
benefits, therefore those departments pay the bulk of the operating expense for
HR Direct.

 

  •  

Client Driven Services

Services performed at the request of the Mosaic business units. Examples
include: recruiting, training, and consulting (all SSC departments). Costs are
allocated based on actual usage. Time spent on these activities will generally
be tracked and charged at a per hour rate.

 

 

Page 2



--------------------------------------------------------------------------------

Grievance Resolution Process:

 

•  

Mosaic informs the appropriate Cargill HR SS Key Department contact directly of
a problem or issue. Every effort will be made to resolve the issue at this
level.

 

•  

If resolution cannot be reached, the issue is elevated to the Cargill HR SS
Manager, who works with both parties to reach resolution.

 

•  

If resolution still cannot be reached, the issue will be elevated to the Cargill
NA HR Manager and Mosaic VP of HR. The SS Manager will work with the two senior
managers to reach resolution.

Billing Information: The FY2009/2010 monthly charges will be based on actual
transactions and customer driven services provided during the previous month.
The SSC Billing Summary Reports will be sent to Mosaic each month for review and
distribution.

Service Interruption: In the event of unforeseen circumstances such as weather
events or system outages, HR SSC will employ “Best Efforts” to carry out all
critical activities. Critical activities include: Payroll, HR Direct services,
and Kronos support. Mosaic will keep closely informed in the event of any such
service interruption.

 

 

Page 3



--------------------------------------------------------------------------------

EXHIBIT A

Areas of Services Provided:

 

HR SS Department

   Projected
FY09/10 Costs
(With 6%)

Benefits Administration

   $ 966,965

Employee Assistance Program

   $ 113,768

Global Mobility

   $ 50,538

HRIT – U.S. and Canada

   $ 501,657

Labor Tracking – U.S. and Canada

   $ 454,332

Learning and Development – U.S. and Canada

   $ 42,732

Payroll – U.S. and Canada

   $ 417,418

Pension Trust

   $ 33,284

Relocation

   $ 13,939

Talent Recruiting

   $ N/A

Total

   $ 2,594,634

 

* This includes charges from U.S. and Canada Shared Services to Mosaic
businesses.

 

 

Page 4